Citation Nr: 1731964	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-42 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee chondromalacia with degenerative joint disease (DJD), prior to June 1, 2011, excluding periods covered by a temporary total disability rating.

2. Entitlement an extraschedular rating for right knee chondromalacia with degenerative joint disease (DJD), prior to June 1, 2011, excluding periods covered by a total disability rating. 

2. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 1, 2009. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was awarded a temporary total disability rating based on periods of hospitalization and convalescence for his right knee at several points during this period on appeal. Here the RO assigned a 100 percent rating in accordance with 38 C.F.R. § 4.30 from June 27, 1997 to September 30, 1997, from December 2, 2005 to March 31, 2006, from January 25, 2007 to March 31, 2007 and from April 28, 2010 to June 1, 2011, where the Veteran underwent surgeries for his right knee disability. Periods covered by a temporary total rating will not be discussed as the Veteran was receiving the maximum rating during these periods. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to June 1, 2011, right knee chondromalacia with degenerative joint disease was manifested by pain, pain on motion, stiffness, weakness, swelling, fatigability, lack of endurance and flare-ups affecting physical activities such as walking and standing, with limitation of flexion to 85 degrees; but ankylosis, recurrent subluxation, and lateral instability were not shown. 

2. Prior to June 1, 2011, the signs and symptoms accompanying the Veteran's right knee chondromalacia with degenerative joint disease including pain, increased pain with standing, walking and lifting, limitation of motion, weakness, stiffness, swelling, fatigability and lack of endurance, were fully contemplated by the rating criteria; the Veteran's right knee disability did not combine or interact with other service-connected disabilities in such a way as to result in further disability not considered by the rating schedule. 

3. Prior to May 1, 2009, the Veteran was service-connected for right wrist fracture rated at 60 percent disabling, right knee chondromalacia with degenerative joint disease rated at 10 percent disabling, and left knee chondromalacia with degenerative rated at 10 percent disabling; the Veteran had one disability rated at 60 percent and a combined rating of 70 percent. 

4. Prior to May 1, 2009, the Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to June 1, 2011, the criteria for a rating in excess of 10 percent for right knee chondromalacia with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5014 (2016).

2. Prior to June 1, 2011, the criteria for a rating in excess of 10 percent on an extraschedular basis for right knee chondromalacia with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (b) (2016).

3. Prior to May 1, 2009, the criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to right knee chondromalacia with degenerative joint disease (DJD) in March 2007 the Veteran was provided notice as to the necessary elements to substantiate his claim for an increased rating. As to TDIU, in June 2009 the Veteran was provided notice as to the necessary elements to substantiate his claim for TDIU. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and effective dates are determined. As this letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2004, June 2005, May 2006, July 2007 and July 2009. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating and TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

The case was most recently before the Board in October 2015. In addition, the case was previously remanded in January 2014 and January 2012. The case was most recently remanded in October 2015 for referral for extraschedular consideration and additional development. In November 2016 a request for extraschedular consideration was submitted to the Director of Compensation and Pension Services. See November 10, 2016 VA Memorandum. A January 2017 administrative review of extraschedular consideration has been associated with the claims file. A January 2017 supplemental statement of the case (SSOC) was subsequently associated with the claims file.  As such the Board finds there has been substantial compliance with the prior remand.


III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, excluding the periods covered by a temporary total rating, the Veteran's right knee disability has not materially changed during the period on appeal.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990.  Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

IV. Analysis

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected right knee disability prior to June 1, 2011, excluding the periods covered by temporary total ratings. Prior to June 1, 2011, the Veteran's right knee disability was rated under Diagnostic Code 5003-5014, covering degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003-5014. Under Diagnostic Code 5014 osteomalacia is to be rated on limitation of motion of the affected parts, as arthritis, degenerative. As such, the Veteran's right knee disability prior to June 1, 2011 will be rated based on the Diagnostic Codes concerning limitation of motion and diagnoses shown during the period on appeal of the right knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024.  

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above. When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, DC 5003.

As noted above the Veteran was receiving a temporary total rating from April 28, 2010 through June 1, 2011 as a result of an April 2010 right knee replacement, and was then was subsequently rated under Diagnostic Code 5003-5055, for a knee replacement. The Board will consider all potentially applicable rating criteria for the period on appeal.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. DC 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id. 

Diagnostic Code 5261 assigns evaluations based on limitation of extension. A noncompensable evaluation is assigned for limitation to 5 degrees. A 10 percent evaluation is assigned when extension is limited to 10 degrees. Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation. Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, DC 5261.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 10 percent for the Veteran's right knee disability for the period prior to June 1, 2011, excluding periods covered by temporary total ratings is warranted. At different times during the period on appeal, the Veteran has stated that his right knee disability was manifested by pain, pain which increased when standing or walking for long periods of time, weakness, stiffness, swelling and instability at times. The Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was provided VA examinations in November 2004, June 2005, May 2006, July 2007 and July 2009.  In November 2004 the Veteran reported chronic right knee pain, aching, stiffness, weakness, and occasional swelling. See November 2004 VA examination. The Veteran denied locking, heat, or redness. Instability and giving way at times was reported, as was fatigability and a lack of endurance. The Veteran did not report current flare-ups. Pain was reported as 8/10. The Veteran noted standing, walking, sitting, lifting and carrying increased his pain. Recurrent subluxation and dislocation were not noted. The examiner noted motor strength testing with flexion and extension was 4/5.  Lateral and medial stability was noted with negative anterior and posterior drawer sign testing and McMurray testing. Range of motion testing was 0 to 90 degrees active and 0 to 92 degrees, passive. Range of motion testing with repetitive use was 0 to 88 degrees. Repetitive motion resulted in increased pain and decreased strength. . The examiner noted additional limitation of functional impairment due to pain and a lack of endurance, difficulty rising to a seated position, standing and walking, following repetitive use. Id.

Next, the Veteran was afforded a VA examination in June 2005. The Veteran reported ongoing knee pain, swelling, weakness and stiffness. See June 2005 VA examination. The Veteran reported occasional instability and his knee giving way at times, fatigability and a lack of endurance. Reported pain was 7/10. Occasionally, the Veteran reported using a knee brace. The Veteran reported driving long distances increased his knee pain. The examiner noted medial and lateral stability was present and anterior and posterior drawer sign testing and McMurray testing was negative. Motor strength testing was 5/5. Range of motion was 0 to 92 degrees, active and 0 to 95 degrees, passive. Range of motion testing with repetitive use was 0 to 85 degrees. The examiner noted additional limitation of range of motion and joint functioning secondary to pain, fatigue, weakness and a lack of endurance with pain being the major functional impairment.  Additional limitation of motion was noted due to pain. No dislocation or recurrent subluxation was noted.

Then, the Veteran was afforded a VA examination in May 2006. The Veteran reported ongoing pain, weakness, stiffness, swelling, heat and fatigability. See May 2006 VA examination. The Veteran reported occasional instability or giving way of his right knee. No locking of the knee or episodes of dislocation or recurrent subluxation was reported. Range of motion testing was 0 to 100 degrees.  Range of motion testing noted pain throughout range of motion, with objective evidence of painful motion including facial grimacing. The examiner noted no additional functional limitation due to pain, fatigue, weakness or lack of endurance following repetitive movement. The examiner was unable to report any additional range of motion loss during flare-ups or after repeated use without resorting to speculation. The Veteran had no functional limitations on standing or walking. The examiner noted the Veteran had difficulty rising from a sitting and squatting position. No ankylosis was noted. Medial, lateral and anterior and posterior ligaments were intact. Scars of previous arthroscopies were noted, and well-healed. The examiner noted that the Veteran was still in the post-recovery phase after his December 2005 arthroscopy and some of his swelling and decreased range of motion were likely to improve in several months. Id. 

In addition, the Veteran was afforded a VA examination in July 2007. The Veteran reported near daily swelling and occasional locking of his right knee. See July 2007 VA examination. No recent instability was noted. The Veteran reported standing was limited to 15-20 minutes. The Veteran reported flare-ups with unusual use and changes in the weather occurring approximately once or twice a week. The examiner noted the Veteran had undergone three procedures on his right knee. In 1997 the Veteran underwent an arthroscopy, in December 2005 an arthroscopy with chondroplasty, synovectomy and medial retinacular imbrication and in January 2007, a chondroplasty and lateral femoral condyle and lateral retinacular release. The Veteran wears a brace recommended by his orthopedist. 

The Veteran reported as a result of the January 2007 surgery he was out of work from January 2007 until March 2007. The Veteran reported missing work at times due to pain and that his activities of daily living are regularly impacted. He is unable to complete household chores and must hire someone to do yardwork and home maintenance. On examination a stiff gait was noted. Right knee tenderness with mild effusion was noted with no redness or heat. Range of motion testing was from 0 to 110 degrees, active with pain at 90 degrees. Passive range of motion was from 0 to 115 degrees with pain at 90 degrees. No pain with extension was noted. No instability was noted. McMurray testing was negative. No ankylosis was noted. Id.  

Lastly, the Veteran was afforded a VA examination in July 2009. The Veteran reported knee pain and ongoing weakness, stiffness, redness, instability, fatigability and a lack of endurance. See July 2009 VA examination. The Veteran reported using a crutch for the past 3 months and a brace for the past two and a half years. On examination, a right sided limp was noted. A normal sensory and motor examination was noted. Tenderness of the right knee was noted. Range of motion testing was from 0 to 100 degrees. Objective evidence of painful motion of the right knee was noted with facial grimacing with repetitive use testing. The examiner found no additional functional impairment on the basis of fatigue, incoordination, pain, weakness and was unable to describe any additional range of motion loss during a flare-up or repetitive use without resorting to speculation. The medial, lateral and anterior and posterior ligaments were intact. Medial and lateral meniscus testing was negative bilaterally.  No locking of knee, dislocation, or recurrent subluxation or ankylosis was noted. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, they are entitled to significant probative weight in determining the severity of the Veteran's right knee disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records, private treatment records and SSA records have been associated with the claims file. June 2009 VA treatment records note the Veteran was using a brace on his right knee. See June 17, 2009 VA pain nursing outpatient note.

In October 2009 the Veteran reported his knee pain was 6/10. See October 13, 2009 VA pain note. In November 2009 the Veteran reported continued knee pain that worsens with weight-bearing activities. See November 9, 2009 VA orthopedic surgery note. Examination of knee reviewed no significant effusion. Range of motion was from 0 to 125 degrees. With passive range of motion there was severe crepitus. Some tenderness on palpation was noted. The right knee was stable with normal anterior and posterior drawer testing. A neurovascular examination of both lower extremities was normal. X-rays showed some narrowing of the medial joint compartment as well as some evidence of patellofemoral arthritis, but no severe osteoarthritic changes were noted. Id.  In addition, November 2009 treatment records note continued follow-up in the pain management clinic, in part for, the Veteran's right knee pain. See November 9, 2009 VA treatment record. 

The Veteran underwent a right knee replacement on April 28, 2010. Prior to this, April 2010 treatment records note conservation therapy and ongoing treatment including hyalagan, steroid injections and physical therapy had not been successful and a total knee replacement was warranted. Additionally April 2010 treatment records note ongoing pain management for chronic knee pain. See April 9, 2010 VA treatment record. The Veteran reported experiencing ongoing knee pain as 6/10. The Veteran reported his pain interfered with his daily activities and he experiences ongoing bilateral tingling in his feet. See April 12, 2010 VA treatment record.

The current evaluation contemplates pain on motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degree.  38 C.F.R. § 4.7.  Separate evaluations may be assigned for compensable limitation of extension or instability.  Based on the lay and medical evidence of record, the Board finds that the Veteran's right knee disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, at any point during the period on appeal. During this period the Veteran has stated that his right knee disability was manifested by pain, difficulty walking and standing for long periods of time, weakness, stiffness, swelling, instability at times, fatigability and a lack of endurance. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence does not establish a level of disability contemplated by a higher evaluation.

During the period on appeal range of motion in the right knee range ranged between 85 and 110 degrees, and the 10 percent evaluation contemplated the presence of pain on motion consistent with limitation of flexion to 45 degrees.  In order to warrant an increased 20 percent rating motion must be limited to the functional equivalent of limitation of flexion to 30 degrees. Even when considering pain and repetitive motion at no point during the period on appeal has the Veteran's right knee reflected such. As such a 20 percent rating under DC 5260 is not warranted. Right knee arthritis has been established by x-ray studies throughout the period on appeal. See July 2007 VA examination..

Further, no additional higher or alternative ratings under different Diagnostic Codes for the right knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). Further, there is no lay or medical evidence of ankylosis of the right knee during the period, DC 5256 (pertaining to ankylosis of the knee) does not apply. As the Veteran is able to move his right knee, it is clearly not ankylosed. The Veteran has at no point during this period noted to have a limitation of extension to 5 degrees or more. 38 C.F.R. § 4.71a , DC 5261.

Under Diagnostic Code 5257, the Board notes the Veteran has at times reported occasional instability of his right knee. Additionally, at times the Veteran has worn a right knee brace. However, the Board finds that the VA treatment records, examinations and objective testing outweigh the Veteran's subjective reports of instability. Here, there is no medical evidence of instability of the right knee at any point during this period on appeal. VA examinations objectively demonstrated a stable knee with no anterior, posterior, or medial-lateral instability. The VA examinations and treatment records noted no instability or evidence of recurrent subluxation during this period. The Board finds the specific clinical testing performed at the VA examinations which reflected no right knee instability are of greater probative value than the Veteran's assertions of occasional right knee instability. 

In addition under Diagnostic Codes 5258, 5259 and 5262, there is no medical or lay evidence of dislocated semilunar cartilage, removal of the semilunar cartilage, or nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, DC 5258, 5259, 5262. VA examinations noted normal testing and no meniscus abnormalities associated with the right knee. Further, while evaluations under DC 5262 may be based in part upon a knee disability, the underlying impairment must be related to damage to the bones of the lower leg. No tibia or fibula impairment of the right lower extremity is shown by the evidence during the appeal period, so DC 5262 is not for application. 38 C.F.R. § 4.71a. 

During this period the Veteran did have a scar associated with his right knee and prior arthroplasties. However, there is no indication the Veteran's scar was unstable, painful, limits the motion of the affected joint, or covered an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. The evidence shows that the Veteran has, at different times, complained of pain, increased pain with standing, walking, rising from a seated potion and lifting, weakness, stiffness, swelling, instability at times, fatigability and lack of endurance all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. VA examinations and treatment records noted that repetitive use resulted in a reduced range of motion between 2 to 7 degrees due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing. 38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA examiner in November 2004 noted increased pain and decreased strength with repetitive use.  Range of motion testing was 0 to 90 degrees active, and 0 to 88 degrees with repetitive use. The VA examination in June 2005 noted range of motion testing was from 0 to 92 degrees with active motion and was from 0 to 85 degrees with repetitive use. The examiner noted additional limitation of range of motion and joint functioning secondary to pain, fatigue, weakness and lack of endurance with pain being the major functional impairment.  In July 2007, the Veteran reported experiencing flare-ups once or twice a week due to changes in the weather and unusual use.  Thus, the VA examiners specifically considered these factors, and their effects, including functional loss with less movement than normal and pain on movement after repetitive use which has been considered in the Veteran's assessment of his range of motion and the current rating. As such, the Board finds that a higher rating is not warranted on this basis. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent prior to June 1, 2011 for the Veteran's service-connected right knee disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

IV. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The Board has considered whether an extraschedular rating is warranted for the Veteran's right knee disability prior to June 1, 2011, excluding the periods covered by temporary total ratings. The case was referred to Compensation and Pension services in November 2016 to consider entitlement to an extraschedular rating for this period. A memorandum from the Director in January 2017 found that extraschedular consideration was not warranted. While the Board may not consider whether an extraschedular rating is warranted in the first instance the Board is not bound by this central office determination. 

The above notwithstanding, the Board notes that in Kuppamala v. McDonald, 27 Vet. App. 447 (2015) the Court of Appeals for Veterans Claims held that an extraschedular decision by the Director, Compensation Service, is one of fact that is reviewable by the Board on a de novo basis and that the Board may assign an extraschedular rating when reviewing either a grant or a denial of an extraschedular rating by the Director. The Court also held that the standard for assessing an appropriate extraschedular rating, if any, was whether there was "average impairment in earning capacity" significant enough to warrant an extraschedular rating. Id. at 453-4.

The Veteran was awarded a temporary total disability rating based on periods of hospitalization and convalescence for his right knee at several times during the period on appeal. Here the RO assigned a 100 percent rating in accordance with 38 C.F.R. § 4.30 from June 27, 1997 to September 30, 1997, from December 2, 2005 to March 31, 2006, from January 25, 2007 to March 31, 2007 and from April 28, 2010 to June 1, 2011. Periods covered by a temporary total rating will not be discussed as the Veteran was receiving the maximum rating during this period. 

The Director in the January 2017 extraschedular memorandum noted a review of VA examinations in June 2004, June 2005, May 2006, July 2007 and July 2009. The Director noted range of motion testing between 0 degrees of extension and 90 to 110 degrees of flexion. Muscle strength resting was 4/5 and 5/5. No muscle atrophy or ankylosis was reported. The Director noted the VA examiners found no instability on most examinations, and that the Veteran remained employed through April 2009. 

The Director found that when comparing the severity and symptomatology of the Veteran's right knee disability with the listed rating criteria for disabilities of the knee, the Veteran's symptoms and their severity were adequately described. The Director found that no unusual or exceptional disability pattern was present, and a higher evaluation on a schedular or extraschedular basis was not warranted. As, there was no evidence that the rating criteria were rendered inadequate, the Director denied entitlement to an increased evaluation on an extraschedular basis for the Veteran's right knee prior to April 28, 2010. 

Upon review of the Director's determination, the Board finds that it was based upon accurate facts that clearly represent the symptomatology and severity of the Veteran's right knee disability. As such, an extraschedular rating in excess of 10 percent for the Veteran's right knee disability is denied.

The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate." Id.  

The Board finds that a rating in excess of 10 percent on an extraschedular basis for the Veteran's right knee disability is not warranted. The first Thun element is not satisfied here. The Veteran's right knee disability has been manifested by pain, increased pain with standing, walking and lifting, weakness, stiffness, swelling, fatigability and a lack of endurance. 

The Veteran was provided VA examinations in November 2004, June 2005, May 2006, July 2007 and July 2009. In November 2004 the Veteran reported chronic right knee pain, aching, stiffness, weakness, and occasional swelling. See November 2004 VA examination. Instability and giving way at times was reported, as was fatigability and a lack of endurance. The Veteran did not report current flare-ups. Pain was reported as 8/10. The Veteran noted standing, walking, sitting, lifting and carrying increased his pain. Recurrent subluxation and dislocation were not noted. The examiner noted motor strength testing with flexion and extension was 4/5. Lateral and medial stability was noted with negative anterior and posterior drawer sign and McMurray testing. The examiner noted additional limitation of functional impairment due to pain and a lack of endurance, difficulty rising to a seated position, standing and walking, following repetitive use. Range of motion testing was 0 to 90 degrees active and 0 to 92 degrees, passive. Range of motion testing with repetitive use was 0 to 88 degrees. . Repetitive motion resulted in increased pain and decreased strength. Id.

Next, the Veteran was afforded a VA examination in June 2005. The Veteran reported ongoing knee pain, swelling, weakness and stiffness. See June 2005 VA examination. The Veteran reported instability and his knee giving way, fatigability and a lack of endurance. Reported pain was 7/10. Occasionally, the Veteran reported using a knee brace. The Veteran reported driving long distances increased his knee pain. The examiner noted medial and lateral stability was present. Anterior and posterior drawer sign testing and McMurray testing was negative. Motor strength testing was 5/5. Range of motion was 0 to 92 degrees, active and 0 to 95 degrees, passive. Range of motion testing with repetitive use was 0 to 85 degrees. The examiner noted additional limitation of range of motion and joint functioning secondary to pain, fatigue, weakness and a lack of endurance with pain being the major functional impairment.  Additional limitation of motion was noted due to pain. No dislocation, locking or recurrent subluxation was noted. Id.

Then, the Veteran was afforded a VA examination in May 2006. The Veteran reported ongoing pain, weakness, stiffness, swelling, heat and fatigability. See May 2006 VA examination. The Veteran reported occasional instability or giving way of his right knee. No locking of the knee or episodes of dislocation or recurrent subluxation was reported. Range of motion testing noted pain through range of motion, with objective evidence of painful motion including facial grimacing. Range of motion testing was 0 to 100 degrees. The examiner noted no additional functional limitation due to pain, fatigue, weakness or lack of endurance following repetitive movement. The examiner was unable to report any additional range of motion loss during flare-ups or after repeated use without resorting to speculation. The Veteran had no functional limitation on standing or walking. The examiner noted the Veteran had difficulty rising from a sitting and squatting position. No ankylosis was noted. Medial and lateral and anterior and posterior ligaments were intact. Id.

In addition, the Veteran was afforded a VA examination in July 2007. The Veteran reported near daily swelling and occasional locking of his right knee. See July 2007 VA examination. No recent instability was noted. The Veteran reported standing was limited to about 15-20 minutes. The Veteran reported flare-ups with unusual use and changes in the weather occurring approximately once or twice a week. It was noted the Veteran has undergone three procedures on his right knee. The Veteran wears a brace recommended by his orthopedist. Id.

The Veteran reported as a result of the January 2007 surgery he was out of work from January 2007 until March 2007. The Veteran reported missing work at times due to pain and that his activities of daily living are impacted. He was unable to complete household chores and must hire someone to do yardwork and home maintenance. On examination a stiff gait was noted. Right knee tenderness with mild effusion was noted with no redness or heat. Range of motion testing was from 0 to 110 degrees, active with pain at 90 degrees. Passive range of motion was from 0 to 115 degrees with pain at 90 degrees. No pain with extension was noted. No instability was noted. McMurray testing was negative. No ankylosis was noted. Id.  

Lastly, the Veteran was afforded a VA examination in July 2009. The Veteran reported knee pain and ongoing weakness, stiffness, redness, instability, fatigability and a lack of endurance. See July 2009 VA examination. The Veteran reported using a crutch for the past 3 months and a brace for the past two and a half years. On examination, a right sided limp was noted. A normal sensory and motor examination was noted. Tenderness of the right knee was noted. Range of motion testing was from 0 to 100 degrees. Objective evidence of painful motion of the right knee was noted with facial grimacing with repetitive use testing. The examiner found no additional functional impairment on the basis of fatigue, incoordination, pain, weakness and is unable to describe any additional range of motion loss during a flare-up or repetitive use without resorting to speculation. The medial and lateral and anterior and posterior ligaments were intact. Medial and lateral meniscus testing was negative bilaterally.  No locking of knee, dislocation, ankylosis or recurrent subluxation was noted. Id.  

VA treatment records throughout the period on appeal reflect the Veteran's aforementioned complaints of pain, increased pain with standing, walking, lifting, weakness, stiffness, swelling, occasional instability, fatigability and  a lack of endurance. As noted above, the Veteran's claim was referred to the Director of Compensation and Pension as part of the October 2015 Board remand. Additionally, as noted above the Veteran is in receipt of several temporary total ratings based on convalescence for right knee surgeries. In reviewing the Director's determination and the evidence of record, the Veteran's right knee disability was manifested by limitation of motion, knee pain, increased pain with prolonged walking, standing and lifting, ongoing weakness, stiffness, swelling, occasional instability, fatigability and a lack of endurance.

These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedules, as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5014. For all musculoskeletal disabilities, the rating schedules for the Veteran's right knee contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describes the Veteran's disability picture.  The Veteran's limitations on sitting and standing are in part attributable to his right knee disability taken into account in assigning the Veteran's disability ratings based on limitation of motion. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5260. The Veteran's difficulty with tasks generally, and prolonged standing, walking and lifting specifically, has repeatedly been attributed to the pain, limited range of motion, and weakness the Veteran experiences. Limitation of motion is directly contemplated by the rating criteria, and therefore any impairment attributable to limitation of motion, such as an inability to do performed tasks involved prolong standing, walking or lifting, is also inherently contemplated by the assigned rating for limitation of motion. In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular evaluation is not warranted. 

Further, functional impairment as a result of other factors, in this case pain, weakness, tenderness, fatigability and others, was specifically considered in determining the appropriate schedular rating based on limitation of motion for the Veteran's right knee disability. As discussed above, the Board reviewd the VA examinations, VA treatment records and SSA records in discussing whether an increased rating was warranted for the Veteran's right knee disability. These records reflect complaints of all of the symptomatology stated above, and therefore the Board clearly considered these symptoms in its decision. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedules, as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 52014. For all musculoskeletal disabilities, the rating schedules for the Veteran's right knee contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

In short, there is nothing exceptional or unusual about the Veteran's right knee disability as the rating criteria describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an increased rating in excess of 10 percent on an extraschedular basis for right knee disability is not warranted in this case as the Veteran's current symptomatology is fully contemplated by the assigned rating criteria.

Further, the Board finds that the weight of the evidence is against a finding of the related factors referred to in the regulation, such as frequent hospitalizations or marked interference with employment. See 38 C.F.R. § 3.321(b)(1). The Veteran has noted that he has been frequently hospitalized for his right knee, and such should warrant an extraschedular rating. The Board notes the Veteran has been hospitalized and underwent various surgical procedures on this right knee. However, as noted above, during these periods the Veteran was receiving a temporary total rating for convalesce, as a result of surgeries on his right knee, and as discussed above these periods are excluded from appeal. Further, during this period the Veteran was employed until April 30, 2009. There is no indication, that besides the periods that the Veteran was receiving a temporary total rating that he missed work. The Veteran has consistently reported working at Home Depot through April 30, 2009.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for right wrist fracture rated at 60 percent, left knee chondromalacia with degenerative joint disease rated at 10 percent and right knee chondromalacia with degenerative joint disease rated at 10 percent. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

As the preponderance of the evidence is against the claim for an extraschedular evaluation for the right knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied. See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

IV. TDIU

The Veteran contends that prior to May 1, 2009 he was unable to secure or maintain substantially gainful employment due to his service-connected disabilities. See May 2011 Application for Increased Compensation Based on Unemployability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Prior to May 1, 2009 the Veteran was service-connected for right wrist fracture rated as 60 percent disabling, right knee chondromalacia rated as 10 percent disabling and left knee chondromalacia rated as 10 percent disabling, excluding the periods covered by temporary total ratings; the Veteran had a single disability rated at 60 percent and a combined disability rating of 70 percent.  The Veteran is in receipt of TDIU from May 1, 2009 forward, which is not part of the appeal before the Board. 

In this case the Veteran obtained a high school diploma and completed three years of college working towards a degree in physical education, which he did not obtain. After service, the Veteran was employed primarily in retail positions. The Veteran reported working most recently in retail at Home Depot as a department supervisor from October 2002 to April 30, 2009. See May 2009 Veteran's Application for Increased Compensation Based on Unemployability. 

Correspondence from Home Depot noted the Veteran was terminated as a department supervisor due to a respect violation on April 30, 2009. See July 2009 Request for Employment Information in Connection with Claim for Disability Benefits.   

The Veteran was afforded a VA joint examination in May 2006. The Veteran reported ongoing pain, weakness, stiffness, swelling and heat in the right knee and left knee pain. See May 2006 VA examination. Occasional instability or giving way of the right knee was noted. No locking of the knee or episodes of dislocation or recurrent subluxation was reported. Range of motion testing noted pain through range of motion, with objective evidence of painful motion including facial grimacing. Range of motion testing was 0 to 100 degrees.  The Veteran had no functional limitations on standing or walking. No anklyosis was noted. Medial and lateral and anterior and posterior ligaments were intact. Scars of previous arthroscopies were noted, and well-healed. The examiner noted no additional functional impairment on the basis of fatigue, incoordination, pain or weakness. The examiner noted that the Veteran is still in the post-recovery phase after his recent right knee arthroscopy, and swelling and some decreased range of motion are likely to improve in several months. Id. 

Then the Veteran was afforded a VA examination in July 2007. The Veteran reported he was currently employed as a manager for Home Depot. See July 2007 VA examination.  The Veteran reported near daily swelling of his knees. See July 2007 VA examination. No recent instability was noted. The Veteran reported knee locking once or twice a week. The Veteran reported standing was limited to about 15-20 minutes. The Veteran reported flare-ups with unusual use and changes in the weather occurring once or twice a week. The examiner noted the Veteran has undergone three procedures on his right knee. In 1997 the Veteran underwent a right knee arthroscopy and in December 2005 an arthroscopy with chondroplasty, synovectomy and medial retinacular imbrication. Then in January 2007, the Veteran underwent a right knee a chondroplasty and lateral femoral condyle and lateral retinacular release. The Veteran reported as a result of the January 2007 surgery he was out of work from January 2007 until March 2007. The Veteran reported missing work at times due to pain and that activities of daily living are impacted. He was unable to complete household chores and had to hire someone to do yardwork and home maintenance. Range of motion testing noted active range of motion was 0 to 110 degrees with pain at 90 degrees. Passive range of motion was 0 to 115 degrees with pain at 90 degrees. No pain with extension was noted. No instability was noted. McMurray testing was negative. No ankylosis was noted. Id.  

VA treatment records, private treatment records and SSA records have been associated with the claims file. May 2008 treatment records note the Veteran reported after standing at work all day his legs become stiff and swell, and pain increases with sitting/inactivity and stairs. See May 28, 2008 VA treatment records. 

SSA records have been associated with the claims file. The Veteran had been receiving SSA disability benefits due to his osteoarthritis/allied disorders since August 7, 2010. See SSA Disability Determination and Transmittal. 

In this case, the weight of the competent evidence is against finding that entitlement to TDIU is warranted prior to May 1, 2009. The Veteran has consistently reported that he remained working at Home Depot through April 30, 2009. The preponderance of the evidence shows that the Veteran was not unemployable as a result of his service-connected disabilities prior to April 30, 2009.  The Board notes the Veteran's assertions that he was unable to work and missed work for significant periods of time in December 2005 and January 2007 as a result of right knee surgeries. However, entitlement to TDIU is excluded by periods in which the Veteran was receiving temporary total ratings as a result of these surgeries in December 2005 and January 2007. Specifically, the Board notes that the Veteran reported missing approximately 4 months of work in his July 2007 VA examination. However, the Board notes that the Veteran was receiving a temporary total rating from January 2007 through March 31, 2007 and previously was receiving a 100 percent temporary total rating from December 2005 to March 31, 2006, as a result of knee surgeries.  The Board has considered the Veteran's contentions but finds that there is no evidence, excluding the periods covered by temporary total ratings, that the Veteran's service-connected disabilities resulted in unemployability. Prior to May 1, 2009, the Veteran was gainfully employed through April 30, 2009 working at Home Depot as a department supervisor. See SSA Disability Report. 

To the extent that the Veteran has asserted that his service-connected disabilities rendered him unemployable prior to May 1, 2009, he is competent to make such an assertion. However, it is outweighed by the competent and credible evidence, including his own TDIU applications, indicating that he was employed on a fulltime basis through April 30, 2009. While the Board does not doubt that the Veteran's service-connected disabilities had some effect on his occupational functioning the preponderance of the evidence does not support his contention that his service-connected disabilities precluded his participation in any form of substantially gainful employment. On review, and in light of the evidence, the Board acknowledges that the Veteran's service-connected disabilities impacted his ability to work. However, the assigned evaluation for his service-connected disabilities is intended to reflect such occupational impairment. See 38 C.F.R. § 4.10. 

In sum, the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment, as the Veteran was substantially and gainfully employed until April 30, 2009. Therefore, a grant of TDIU is not warranted for the period prior to April 30, 2009. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee chondromalacia with DJD, prior to June 1, 2011, is denied. 

Entitlement to an increased rating in excess of 10 percent for right knee chondromalacia with DJD, prior to June 1, 2011, on an extraschedular basis is denied.

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU), for the period prior to April 30, 2009 is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


